            Case 1:20-cv-04572-LGS Document 38 Filed 10/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BRIAN WATSON, et al.,                                        :
                                            Plaintiffs,       :
                                                              :
                            -against-                         :   20 Civ. 4572 (LGS)
                                                              :
 LEXUS OF MANHATTAN,                                          :        ORDER
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on October 23, 2020, Defendant filed a pre-motion letter, seeking a stay in

light of a pending action before the United States Supreme Court (Dkt. No. 33), and on October

25, 2020, Plaintiffs filed a response (Dkt. No. 34);

          WHEREAS, on October 26, 2020, Plaintiffs filed an application, seeking discovery

sanctions (Dkt. No. 35), and on October 27, 2020, Defendant filed a response. It is hereby

          ORDERED that Defendant’s pre-motion letter is construed as a motion for a stay of the

action, which is DENIED for substantially the same reasons as stated in Plaintiffs’ response. It is

further

          ORDERED that Plaintiffs’ application is DENIED. Defendant’s last-minute objections

to the notice of its deposition and non-appearance at its deposition are not to be condoned.

However, given that the parties’ inability to meet and confer prior to the deposition was due in

part to scheduling difficulties, and the parties have since met and conferred on such objections --

on the date of the scheduled deposition -- and a deposition is scheduled to proceed on October 29,

2020, the Court declines to exercise its discretion to order sanctions pursuant to Federal Rule

37(d)(1)(A). The parties shall share the cost of the court reporter, who appeared at the scheduled

deposition, but not the attorneys’ fees in preparation for the deposition or the time spent preparing

the instant discovery application or the motion for sanctions at Dkt. No. 29, which was not filed
         Case 1:20-cv-04572-LGS Document 38 Filed 10/27/20 Page 2 of 2


in compliance with the Court’s Individual Rules.

       Defendants are advised to comply with their discovery obligations and that continued

non-compliance may result in sanctions.

       The Clerk of Court is respectfully directed to close Dkt. Nos. 33 and 35.

Dated: October 27, 2020
       New York, New York




                                                2
